Title: To Alexander Hamilton from John F. Hamtramck, 20 December 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh Decemb the 20th 1799
          
          agreeably to the Direction of Brigadier General Wilkinson I have Enclosed a Copy of a letter from me to him 
          I have the honor to be Sir  with Very great Respect your Most Obedient and Very humble Servent
          
            J F Hamtramck
          
          Major Gen. Hamilton—
        